BELCHER, Commissioner.
Appellant was convicted for the offense of possessing intoxicating liquor for the purpose of sale in a dry area, and, upon a plea of guilty before the court without a jury, his punishment was assessed by the court at a fine of $250.
The complaint and information, as well as all matters of procedure, appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
' Opinion approved by the Court.